DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-10, 12-27 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on 11 October 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I-IV are related as the preparation and use of the sample of the elected group.  This is not found persuasive because the groups were found to lack unity of invention because the subject matter of the first named group did not make a contribution over the prior art in view of Ohta et al.  Relatedness of the inventions is not a persuasive argument for overcoming a finding of lack of unity if the groups lack the same or corresponding special technical feature.  Applicant’s comments regarding the necessity of the species election are noted.  Because Group III was not elected for examination, the need for a species election is obviated.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 9-10, 12-14 and 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 October 2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 10 December 2020 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
	Specifically, the Incorporation by Reference paragraph cannot be added to the specification by amendment.  The only acceptable way to add the Incorporation by Reference paragraph is by submitting a substitute specification.  Additionally, the file name in the amendment does not match the file name for the Sequence Listing which was submitted according to the filing receipt of 01 February 2021.  Note the leading “5” and the underscores in the file name.

    PNG
    media_image1.png
    158
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    663
    media_image2.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The invention to which the claims are directed is a sample with a bodily fluid and a binder for adrenomedullin and the title should reflect this concept.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directed to a sample which comprises a bodily fluid and a binder to mature ADM-NH2, wherein the subject has not been diagnosed with dementia and wherein the amount of mature ADM-NH2 “is below a predetermined threshold”.  The  claim fails to indicate what threshold is intended, therefore, the metes and bounds of the claim cannot be determined.  Without an indication of what the threshold is intended to be, it is unclear if any particular sample would meet the limitations of the claim.
For the purposes of applying art, any sample which meets the structural limitations of the claim which contains a determined amount of mature ADM-NH2 will be presumed to meet the limitations of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/072509 (Bergmann).
Bergmann teach measurement of mature ADM 1-52 in a sample of bodily fluid using an assay with a binder to mature ADM-NH2 according to SEQ ID NO:4 (see Example 5 at page 23).  The lowest value of measured adrenomedullin was 11 pg/ml and the subjects were healthy, therefore, not diagnosed with dementia.  Therefore, Bergmann anticipates the instant claims.

Claim(s) s 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiki et al. (FEBS Letters 338:  6-10, 1994).
Ichiki et al. disclose measurement of adrenomedullin in three normal individuals, with a measured value of 12.2 pg/ml in one of the individuals (see page 8, column 2, paragraph 3).  Ichiki et al. describe the assay for adrenomedullin and it was designed to measure ADM-NH2 (see section 3.1 at page 7).  Therefore, Ichiki et al. anticipates the instant claims.

Claim(s) s 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (Reg. Pep.  158:  127-131, 2009).
Nomura et al. discloses measurement of adrenomedullin (AM-NH2) in subjects (with no overt cardiovascular diseases, see section 2.1) who were obese and non-obese.  The subjects had not been diagnosed with dementia as there is no disclosure of such a diagnosis.  In order to measure adrenomedullin, a sample is required which comprises a bodily fluid from the subject (plasma) and a binder to mature ADM-NH2 (see section 2.2 at page 128).  Figure 1 shows a level of ADM-NH2 of about 2 fmol/ml which is approximately 12 pg/ml (based on a molecular weight of about 6029 for mature adrenomedullin).  Therefore, Nomura et al. anticipates the instant claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Pat. Pub. 2010/0062463 (Bergmann).
Larrayoz et al.  Front. Mol. Neurosci.  10(384):  1-11, 2017.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647